Citation Nr: 9900297	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  86-35 114	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts

THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ORDER TO VACATE PRIOR DECISION

The veteran had active service from July 1956 to July 1959 
and from November 1966 to June 1967.  A January 1985 RO 
rating decision denied service connection for, inter alia, a 
psychiatric condition.  A May 1987 Board of Veterans Appeals 
(Board) decision denied, in pertinent part, his appeal for 
service connection for a psychiatric disability, to include 
PTSD.  

In October 1998 the veteran alleged that the Board had 
overlooked important evidence in making the May 1987 
decision, specifically, February 1967 service medical records 
describing certain injuries and a December 1985 report from 
Chris van Dyck, M.D..  Decisions of the Board are based on a 
review of the entire record.  38 C.F.R. § 19.180 (1985) 
(currently § 19.7(a) (1998)).

An appellate decision may be vacated at any time by the Board 
upon request of the veteran or his representative, or on the 
Boards own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904(a) (1998).  For the 
foregoing reasons, that portion of the May 1987 Board 
decision denying service connection for a psychiatric 
disability, to include PTSD, is VACATED.  The issue of 
service connection for a psychiatric disability, to include 
PTSD, will be considered de novo by another member of the 
Board.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This Order to Vacate is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
